DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
3.        The information disclosure statement (IDS), filed on 04/02/19 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
4.          Restriction to one of the following inventions is required under 35 U.S.C. 121:
           Group I.           Claims 1-18, directed to a drilling fluid, classified in C09K8/18
           Group II.          Claims 19-20, directed to a method of drilling a subterranean formation, classified in C09K8/18.
           The inventions are distinct, each from the other because of the following reasons:
5.        Inventions Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially the product can be used in a materially different process such as cementing, plugging or consolidating. 
6.        Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
 (a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
           Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

             Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
7.         This application contains claims directed to the following patentably distinct species.
   In addition to group I or Group II election, applicant must further elect:
	    1. One additive (claim 10)
and 
              2. One conditions (claims 11, 13). 
Upon selecting one specific species the examiner will group together those of a similar chemical nature to search.
	These species are independent or distinct because each combination results in a

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-9, 12, 14-20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
8.        During a telephone conversation with Kevin Hartman on 04/21/20 a provisional election was made with traverse of composition claims 1-18 and species (i) defoamer (claim 10) and (ii) inclined condition (claim 13). Affirmation of this election must be made by applicant’s in replying this Office action.
9.        Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim 
10.        The examiner has required restriction between product claims and process claims. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Scope of the Elected Invention
11.      Claims 1-20 are pending in this application.  Claims 11-12 are directed to the non-elected species and claims 19-20 are directed to the non-elected invention. Accordingly, claims 11-12, 19-20 are withdrawn from further consideration by the examiner, 37 C.F.R. §1.142(b), as being drawn to a non-elected invention/species.  The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference, which anticipates one group, would not render obvious the other.    
           The scope of the elected subject matter that will be examined and searched is as follows: 
            Claims 1-10, 13-18 are drawn to a composition and species (i) defoamer (claim 10) and (ii) inclined condition (claim 13).

Claim Rejections - 35 USC § 112
12.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.       Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it is not clear whether the recitation “a fluid-loss control additive” is same as claim 1 recitation “a fluid loss control additive” or are different. Applicants are suggested to delete the repeating recitation.

Claim Rejections - 35 USC § 103
14.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.        Claims 1, 3-8, 10, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Norman (US 2008/0169130) in view of Bernert (US 2020/ 0377723).
             Regarding claims 1, 4-5, Norman discloses a drilling fluid comprising an aqueous base fluid, weighting agent such as barite, viscosifiers and fluid loss agent (para [0028], [0035], [0040]). Norman does not disclose the drilling fluid comprises anti-
              However, Bernert discloses an aqueous drilling fluid comprising polymeric viscosifier and anti-sagging agent comprising a dimethylamino methyl ester such as 5-(dimethylamino)-2-methyl-5-oxopentanoate (BKY-7420ES) for controlling the viscosity of the fluid based on the rheological behavior such as sag resistance (para [0048]-[0051], [0055], [0064], [0066], [0107], [0118], [0141], [0144]; As evidenced from https://scifinder.cas.org/scifinder/view/substance/substanceDetail.jsf?nav=eNpb85aBtYSB... Downloaded on 3/2/2021, BYK 7420ES is Methyl 5-(dimethylamino)-2-methyl-5-oxopentanoate and evidenced from the product data sheet  BYK-7420 ES is a liquid rheology additive to generate thixotropic flow behavior in aqueous and highly polar
systems to improve the anti-sagging and anti-settling properties). 
          It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Norman with the combination of the polymeric viscosifier and anti-sagging agent comprising a dimethylamino methyl ester such as 5-(dimethylamino)-2-methyl-5-oxopentanoate (BKY-7420ES) as taught by Bernert for controlling the viscosity of the drilling fluid based on the rheological behavior such as sag resistance for the wellbore drilling operation. 
           Regarding claim 3, Bernert discloses  5-(dimethylamino)-2-methyl-5-oxopentanoate (BKY-7420ES; para [0107]). As evidenced from https://scifinder.cas.org/scifinder/view/substance/substanceDetail.jsf?nav=eNpb85aBtY
           Regarding claim 6, Applicants in specification (para [0064]) discloses mean diameter and longest dimension in an alternate form. Norman discloses the d90 size of barite is 25 micron (para [0029]), fall into instant claim range of mean diameter in a range of 20-70 micron.
           Regarding claim 7, Norman discloses salts such as lithium chloride (para 0035]). Since, Norman disclose lithium chloride, the anti-sagging property of lithium chloride is inherently met. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
           Regarding claim 8, Norman discloses the density of the drilling fluid is 11 to 11.5 lb/gal (para [0042]), fall into instant claim range 8.34-20 ppg.
          Regarding claim 10, Norman discloses the additive such as surfactant (para [0040]).
          Regarding claims 13-14, it has been noted that the anti-sagging agent, e.g. dimethylamino methyl ester affecting the sag factor of the composition. The only example of the dimethylamino methyl ester is methyl-5-(dimethylamino)-2-methyl-5-
             Regarding claims 15-18, the prior arts Norman and Bernert do not disclose the claimed properties such as gel strength (regarding claim 15), yield point (regarding claim 16) , plastic viscosity (regarding claim 17) and the ratio of the yield point to plastic viscosity (regarding claim 18). However, the claimed composition is obvious over the prior arts in the field of common technology, e.g. aqueous drilling fluid and it has been noted that the claimed properties depends on the concentration of the claimed compositions, and on the factors such as temperature, and pressure. 
           Since, the claimed composition is obvious over the prior arts in the field of common technology, e.g. aqueous drilling fluid, in absence of any unexpected results, it would have been obvious matter of choice to one of ordinary skill in the art to vary the 
            Alternatively, the claimed composition is obvious over the prior arts, the properties such as gel strength (regarding claim 15), yield point (regarding claim 16) , plastic viscosity (regarding claim 17) and the ratio of the yield point to plastic viscosity (regarding claim 18) would necessarily be the same as claimed.  If there is any difference between the product of prior arts and the product of the instant claims, the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
17.          Claims 2, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Norman in view of Bernert as applied to claim 1, and further in view of product data sheet.
             Norman includes the features of claim 1.
             Regarding claims 2, 9, Norman or Bernert do not disclose the claimed amount of dimethylamino methyl ester. 
             However, the product data sheet discloses BYK-7420 ES, a liquid rheology additive to generate thixotropic flow behavior in aqueous and highly polar systems to 
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Norman with 0.3-2 % BYK-7420 ES used based upon the total formulation as taught by the product data sheet to prevent settling and sagging.
18.         Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Norman in view of Bernert as applied to claims 1, 10, and further in view of Lee (EP 0339762).
             Norman includes the features of claims 1, 10.            Regarding claim 10, Norman is silent about the elected species defoamer.
             However, Lee discloses a defoamer is used in the aqueous based drilling fluid, wherein the defoamer overcome the problems associated with the foamed fluid such as lowering of mud weight, flow problems of pumps, mud degasers and alteration of rheological property thereby affecting control fluid loss, and suspend drill cuttings (page 2, lines 1-7).
         It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Norman with the defoamer, as taught by Lee. The rationale to do so would have been motivation provided by of Huang that the defoamer overcome the problems associated with the foamed fluid such as lowering of mud weight, flow problems of pumps, mud degasers and alteration of rheological property thereby affecting control fluid loss, and suspend drill cuttings.  


Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768